IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00118-CV
 
In re
John Hardesty
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
          The
Petition for Writ of Mandamus filed by John Hardesty is denied.
 
 
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Petition
denied
Opinion
delivered and filed June 21, 2006
[OT06]